DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 12/06/2021.
•	Claims 1-19 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed December 6, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawings objections due to Applicant’s amendments.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
The Examiner is withdrawing the 35 USC § 103 rejections for claims 10-11 due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on page 10, that the claims are not directed to an abstract idea, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, inventions allows for deriving a plurality of driving factors, determining a telematics driving score based on the plurality of driving factors, determining the safe driving score based on the telematics driving score; providing a customer value based on the safe driving score to a driver.  The Specification at [0007]-[0008] disclose problems with traditional insurance pricing, and challenges with Usage Based Insurance (UBI), and providing insurance providers with a reduction of claim fulfillment and increases profitability, and providing customers with increased safety and a decrease in the likelihood of a surge in insurance premium prices as well as a reduction in premiums, which is a commercial and legal interaction, specifically a fundamental economic practices of insurance, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s arguments on page 10, that the claims recite additional elements that amount to significantly more than the judicial exception, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here, claim 1 recites the additional elements 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic components, i.e., a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass, on a mobile phone.  The global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass, on a mobile phone are recited at a high level of generality and are recited as performing generic functions (i.e., gathering motion and positioning data, deriving factors, determining scores, and providing a value) customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to the business process at [0007], disclosing problems with traditional insurance pricing, and challenges with Usage Based Insurance (UBI).  The Specification at [0008] also discusses providing insurance providers with a reduction of claim fulfillment and increases profitability, and providing customers with increased safety and a decrease in the likelihood of a surge in insurance premium prices as well as a reduction in premiums.  
Regarding Applicant’s arguments on page 10, that claims with limitations that cannot be practically performed in the mind do not recite a mental process, the argument is not convincing, and Applicant’s reliance upon SRI is misplaced.  As an initial matter, the Examiner respectfully points out that the Office Action dated 07/06/2021 does not contend that the pending claims recite a mental process.  Rather, and as discussed in the 101 rejection below, the claims recite Mayo Alice framework (incorporated as Steps 2A and Step 2B of the USPTO’s SME) to resolve questions of eligibility and that Examiners should determine whether a claim recites an abstract idea by (1) identifying the claimed concept (the specific claim limitation(s) in the claim under examination that the examiner believes may be an abstract idea), and (2) comparing the claimed concept to the concepts previously identified as abstract ideas by the courts to determine if it is similar (see MPEP 2106.04(a)).
Regarding Applicant’s arguments on page 10, that the claim limitations amount to significantly more than a judicial exception, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of claim 1 include a method using a generic mobile device, gathering motion and positioning data, via a mobile device, during trips taken during operation of a motor vehicle, said gathering performed using one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass, on the mobile device in the motor vehicle; receiving data at a computer system; storing data in a database.  Claim 12 recites the additional elements of a client layer represented by a mobile application running on a mobile device; an integration layer comprised of a mobile application server, a database in data communication with a plurality of entities; and a backend layer; the mobile device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass for gathering motion and positioning data from a motor vehicle during trips taken by driving using telematics and for sending the motion 
The Applicant further argues, on pages 10-11, that when the motion and positioning data and the mobile device interaction data are stored in the database of the computer system, the computer system is no longer a generic computer, but is transformed into a purpose-built computer system for carrying out claimed actions, the Examiner respectfully disagrees.  The additional elements of the claim, including the mobile device, the mobile application running on 
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 11-12, that the cited art of record does not teach “collecting mobile device interaction data via the mobile device indicative of interaction with the mobile device during operation of a motor vehicle; and determining the safe driving score based on the telematics driving score and the mobile device interaction data,” the Examiner respectfully disagrees.  The Applicant further argues, on page 12, that Breaux does not remedy the defects of Hodges and Jordan Peters.  The argument is not persuasive.  As discussed in the 103 rejection below, Breaux discloses collecting mobile device interaction data via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle at least at [0275]-[0276] and [0191], disclosing that a mobile application could record duration of applications used, including a GPS map application, when determining a UBI score.  The Examiner is interpreting the use of applications such as GPS map application as interaction data.  Furthermore, Hodges discloses determining a safe driving score based on the telematics score at least at [0085], disclosing a rank for the period selected for a driver as compared to other drivers, such as other drivers in an associated fleet of vehicles, and that the user may select a time period and view the score for the time period.  See at least [0085].  The Examiner is interpreting a rank as a safe driving score.  And, Breaux discloses determining a safe driving score is based on the mobile device interaction data at least at [0275]-[0276], disclosing UBI scoring based on, for example, a mobile application recording the number of phone calls made, the duration of phone calls, SMS sent and/or received, applications used, duration of application(s) used, screen dimming/un-dimming, screen locked or unlocked status, and other variables to reconstruct a picture of how the mobile device was utilized while the user was driving. This usage information can then be formulated into a score to aid in UBI scoring, reward 
Furthermore, regarding Applicant’s argument on page 11, that the safe driving score is based on a measure of the mobile device interaction detected by the mobile device, w hich provides an indication of how distracted the driver was by the mobile device, it is noted that the features upon which applicant relies (i.e., “an indication of how distracted the driver was by the mobile device”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claim 7 is objected to because of the following informalities: The amendment to claim 7 is improper because it contains a newly added limitation, the word “core” of the limitation “a minimum safe driving core” (emphasis added) that is not underlined.  And, the amendment to claim 7 is also improper because the word “score” of the limitation “a minimum safe driving score” (emphasis added) that was present in the claims previously filed on 02/19/2021 is not in the claims as present and not shown to be deleted via strikethrough.  The text of any added subject matter must be shown by underlining the added text.-see MPEP 714 II C.  In the interest of compact prosecution, the claim will be examined on the merits.  
Furthermore regarding claim 7, claim 7 is objected to because of the following informalities: claim 7 recites the limitation “upon the safe driving score being equal to or more core…” (emphasis added).  Was “a minimum safe driving score” (emphasis added) meant here?
Claim 12 is objected to because of the following informalities: Claim 12 recites “determining telematics driving scores for the trips from the driving factors and on interaction with the mobile device during operation of the motor vehicle” (emphasis added) at lines 17-19.  This limitation is grammatically incorrect.  Was “…and based on interaction with the mobile device…” (emphasis added) meant here?
Claim 13 is objected to because of the following informalities: Claim 13 contains underlined text for limitations that were not newly added.  In the amendments for claim 13 filed on 02/19/2021, the claim was amended to add, inter alia, “wherein the system further includes a payment processing server…”  Therefore, the word “wherein” for claim 13 of the claim amendments filed on 12/06/2021 should not be underlined.  In the interest of compact prosecution, the claim will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15 recites the limitation "said driving the telemetry data" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Was “said driving telemetry data” meant here?
Claims 16-19 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 12, and 15 are directed to a method (claims 1 and 15) and a system (claim 12).  Therefore, on its face, each independent claim 1, 12, and 15 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 15 recite, in part, a method and a system of organizing human activity.  For example, independent claim 1 recites the limitations of collecting mobile device interaction data via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle; receiving the motion and positioning data; storing motion and positioning data and the mobile device interaction data; deriving a plurality of driving factors from the motion and positioning data; determining a telematics driving score based on the plurality of driving factors; determining the safe driving score based on the telematics driving score and the mobile device interaction data; and providing a customer value based on the safe driving score to a driver associated with the mobile device, wherein said trips comprise one or more sub-trips and said telematics driving score is computed as a weighted average of the driving telematics scores of each of the sub-trips.  Independent claim 12 recites the limitations of a trip detection and scoring module; collecting mobile device interaction data indicative of interaction with the mobile device during operation of the motor vehicle; and a trip rules engine for receiving driving factors, determining telematics driving scores for the trips from the driving factors and on interaction with the mobile device during operation of the motor device, and deriving a safe driving score from the telematics driving scores and the mobile device interaction data, wherein said trips comprise one or more sub-trips and said telematics driving scores are computed as a weighted average of telematics driving scores of each of the sub- trips, wherein the telematics driving scores are derived from the driving factors.  And Independent claim 15 recites the limitations of a driving telemetry service, the method comprising: registering a user of the mobile device with a mobile application server, for driving monitoring and rewards; the mobile application requesting activation of the user's account with said driving telemetry service; upon successful activation, the mobile application requesting the enablement of trip detection by invoking a trip detection and scoring module; sending driving telemetry data and mobile device interaction data collected via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle for a trip, in raw form; storing said driving the telemetry data and the mobile device interaction data for the trip in a database of the mobile application server; the driving telemetry service deriving driving factors from said driving telemetry data, the mobile application server deriving a safe driving score from said driving factors and the mobile device interaction data; a notification indicating the completion of deriving the safe driving score; the mobile application receiving confirmation whether the user was a driver in said trip; and if the user was not a driver, the trip detection indicating that the trip data be tagged accordingly, wherein said trips is divided into two or more sub-trips and a telematics driving score is computed as a weighted average of telematics driving scores of each of the sub-trips.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices of insurance (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for deriving a plurality of driving factors, determining a telematics driving score based on the plurality of driving factors, determining the safe driving score based on the telematics driving score; providing a customer value based on the safe driving score to a driver, which is a commercial and legal interaction, specifically a fundamental economic practices of insurance.  The mere nominal recitation of a mobile device does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements of claim 1 include a method using a generic mobile device, gathering motion and positioning data, via a mobile device, during trips taken during operation of a motor vehicle, said gathering performed using one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass, on the mobile device in the motor vehicle; receiving data at a computer system; storing data in a database.  
The additional elements of claim 12 include a client layer represented by a mobile application running on a mobile device; an integration layer comprised of a mobile application server, a database in data communication with a plurality of entities; and a backend layer; the mobile device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass for gathering motion and positioning data from a motor vehicle during trips taken by driving using telematics and for sending the motion and positioning data to a driving telemetry service; the mobile application collecting data via the mobile device; the backend layer comprises the driving telemetry service for receiving and storing the motion and positioning data in the database, deriving driving factors, and sending.  And, the additional elements of claim 15 include a mobile application executing on a mobile device, an authentication server, a mobile application server; the mobile application executing on the mobile device; the mobile device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass; sending data to said driving telemetry service; storing data in a database of the mobile application server; and sending said driving factors to the mobile application server; scoring module sends a message to the driving telemetry service; and the mobile application server causing a push notification to be sent to said mobile application.  The additional elements are recited at a high-level or generality (i.e., as a generic mobile device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass performing generic functions of gathering motion and positioning data, deriving a plurality of driving factors, determining a telematics driving score based on the plurality of driving factors, determining the safe driving score based on the telematics driving score; providing a customer value based on the safe driving score to a driver) such that it amounts to no more than generally linking the use of the judicial 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-11, 13-14, and 16-19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0140652 (“Hodges”) in view of US 2016/0086285 (“Jordan”), and in further view of US 2017/0075740 (“Breaux”).
Regarding claim 1, Hodges discloses a method of providing a safe driving score, over a period of time, using a mobile device, the method comprising (See at least FIG. 3, and [0028]-[0031]): 
gathering motion and positioning data, via a mobile device, during trips taken during operation of a motor vehicle, said gathering performed using one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass on a device in the motor vehicle; receiving the motion and positioning data at a computer system (The onboard vehicle analysis module can gather vehicle data for a vehicle. For example, the onboard vehicle analysis module can receive vehicle data from the in-vehicle sensors around the vehicle or an engine computer of the vehicle while the driver is operating or driving the vehicle. The vehicle data can include data regarding geographic coordinates, speed, seatbelt usage, fuel efficiency, braking, idle times, pitch/yaw, and routes associated with a vehicle.  The onboard driver alerting module can process the vehicle data gathered by the onboard vehicle analysis module to determine whether the vehicle or driver committed a rule violation.  See at least [0060]-[0061].  See also FIG. 3, steps 302-306.  The vehicle data collected by the onboard vehicle analysis module can also include sensor data obtained from other sensors in the vehicle, such as tire pressure sensors, accelerometers, gyroscopes, temperature sensors, driver identification sensors.  See at least [0029].  Onboard vehicle analysis module, which may be operatively coupled with a mobile communication device located within the vehicle, such as a cell phone or other in-vehicle network capable electronic ; 
storing data in a database of the computer system (Data, such as user input, rules, and feedback may be stored in memory.  See at least [0070] and [0072].  See also FIG. 2, memory 215.);
deriving, via the computer system, a plurality of driving factors from the motion and positioning data (The onboard driver alerting module can process the vehicle data gathered by the onboard vehicle analysis module to determine whether the vehicle or driver committed a rule violation.  The onboard driver alerting module can, for instance, access from the memory, multiple rules that prescribe rule violations associated with activities of the vehicle. The multiple rules can provide algorithms, conditional statements, or thresholds and the like that the onboard driver alerting module can compare in real-time to the vehicle data or use to process the vehicle data to detect rule violations.  The multiple rules may provide thresholds for determining whether the rule violation has occurred. Example thresholds include thresholds for speed, braking, acceleration, idling, pitch/yaw, or any other parameter that may be used for determining real-time feedback. For instance, the onboard driver alerting module can compare a speed parameter from the vehicle data to a threshold to determine whether a speeding violation has occurred. In another example, the onboard driver alerting module may determine that the vehicle data indicates the vehicle performed a hard braking rule violation. Other example determinations of violations include comparisons of hard braking, fuel efficiency, or vehicle health parameters to respective thresholds.  See at least [0061]-[0062].  See also FIG. 3, steps 302-306.); 
determining a telematics driving score based on the plurality of driving factors (A driver may receive a score by the onboard driver alerting module based on their driving behavior. Their score may be negatively impacted or decremented based at least on the driving behavior factors.  See at least [0081].  See also [0006] and [0009].); 
determining a safe driving score based on the telematics score (A user interface for providing real-time feedback to a driver may include a time period selector and a ranking area.  The ranking area may present a user's identifier, their driving score, their driving trend for the current period as compared to the previous period, and a rank for the period selected as compared to other drivers, such as other drivers in an associated fleet of vehicles.  The user may select a time period and view the score for the time period.  See at least [0085].  The Examiner interprets a rank as a safe driving score.).

While Hodges discloses that gathering performed using one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass on a device in the motor vehicle, Hodges does not expressly disclose that the device is a mobile device.  Furthermore, Hodges does not expressly disclose collecting mobile device interaction data via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle.  Furthermore, while Hodges discloses storing data, Hodges does not expressly disclose storing the motion and positioning data and the mobile device interaction data in a database.  Furthermore, while Hodges discloses determining a safe driving score based on the telematics score, Hodges does not expressly disclose determining a safe driving score is based on the mobile device interaction data.  Furthermore, Hodges does not expressly disclose providing a customer value based on the safe driving score to a driver associated with the mobile device, wherein said trips comprise one or more sub-trips and said telematics driving score is computed as a weighted average of the telematics driving scores of each of the sub-trips.

However, Jordan discloses gathering is performed the device is a mobile device (A mobile device may include a specialized software application, such as a driving analysis application and/or a road segment safety rating application. See at least [0113]. The mobile device may include components configured to generate and/or receive vehicle data, driver data, and driving data or other operational data. For example, a driving analysis software application of the mobile device may be able to identify starting and stopping points of driving trips, determine driving speeds, times, routes, road segments, etc. The mobile device data may receive, store, and output user/driver data, to identify starting and stopping points and other characteristics of driving trips, identify road segments, to determine various driving data such as speeds, driving routes and times, acceleration, braking, and turning data, and other driving conditions and behaviors. The mobile device also may include various components configured to generate and/or receive vehicle data, driver data, and driving data or other operational data. For example, using data from the GPS receiver, a driving analysis software application may be able to identify starting and stopping points of driving trips, determine driving speeds, times, routes, road segments, and the like. Additional components of mobile device may be used to generate or receive driving data for the driving data analysis application and/or road segment safety rating application, such as an accelerometer, compass, and various cameras and proximity sensors. These and other mobile device components may be used to receive, store, and output various user/driver data, to identify starting and stopping points and other characteristics of driving trips, ;
storing the motion and positioning data in a database (Values generated by the computing device may be associated with a road segment containing the accident location and stored in a data store.  See at least [0043].);
providing a customer value based on the safe driving score to a driver associated with the mobile phone (In some implementations, the driving analysis software application may store and analyze the data from various mobile device components, and the road segment safety rating application may use this data, alone or in any combination with other components or devices (e.g., insurance server), to determine and present road segment safety ratings, recommended alternate road segments, insurance costs or incentives, and the like.  See at least [0114].  See also [0088]-[0091].  A road segment safety rating may be used to determine an insurance rate, such as an insurance incentive.  See at least [0135]-[0137].  The “road segment safety rating” of Jordan may be based on driving behavior data of the operator of the vehicle.  See at least [0006], and also at least at [0114], [0121], and [0124].),
wherein said trips comprise one or more sub-trips and said telematics driving score is computed as a weighted average of the telematics driving scores of each of the sub-trips (See at least [0065]-[0067], disclosing an example 2 mile route that comprises intersections, railroad crossings, a lane merging site, and residential roads.  The sum of the risk of each sub-section of the route is divided by the total length of the route.  See also [0068], disclosing that for each segment of road with a different posted speed limit, the actual speed driven may be compared to the posted speed limit, and the difference may be averaged over the entire distance of the route.).
From the teaching of Jordan, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by the device with sensors of Hodges being the mobile device of the user, as taught by Jordan, and to modify the storing of Hodges to store the motion and positioning data, as taught by Jordan, and to modify Hodges by using the safe driving score of Hodges to provide a customer value, as taught by Jordan, and by the telematics driving score of Hodges being calculated by computing a weighted average of sub-trips, as taught by Jordan, in order to enhance method for calculating a risk associated with a road segment and use it to mitigate risk (see Jordan at least at [0003]-[0004]).

Hodges does not expressly disclose collecting mobile device interaction data via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle.  Furthermore, while Hodges discloses storing data, Hodges does not expressly disclose storing the mobile device interaction data in a database.  Furthermore, while Hodges discloses determining a safe driving score based on the telematics score, Hodges does not the mobile device interaction data.  

However, Breaux discloses collecting mobile device interaction data via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle (For purposes of UBI scoring, there can be individual scores for various factors associated with the driver. These factors can then be combined into a single cumulative score. Further, impaired driving can potentially be detected by swerving, hard braking, and hard acceleration. Each of these can be detected via accelerometer associated with the vehicle, with the control device installed in a vehicle, or with the mobile device, or any combination of the above.  For example, a mobile application could record the number of phone calls made, the duration of phone calls, SMS sent and/or received, applications used, duration of application(s) used, screen dimming/un-dimming, screen locked or unlocked status, and other variables to reconstruct a picture of how the mobile device was utilized while the user was driving. This usage information can then be formulated into a score to aid in UBI scoring, reward programs, or behavioral modification programs.  See at least [0275]-[0276].  An application of a mobile device includes a GPS map application.  See at least [0191].  The Examiner interprets use of applications such as GPS map application as interaction data.);
storing the mobile device interaction data in a database (Storing and uploading driver and vehicle to a device.  See at least [0008]);
determining a safe driving score is based on the mobile device interaction data (For purposes of UBI scoring, there can be individual scores for various factors associated with the driver. These factors can then be combined into a single cumulative score. Further, impaired driving can potentially be detected by swerving, hard braking, and hard acceleration. Each of 
From the teaching of Breaux, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges collecting and storing mobile device interaction data, as taught by Breaux, and to user interaction data to determine a safe driving score, as taught by Breaux, in order to reward driving behavior, to maintain driver logging electronic records, to provide or help implement usage based insurance (UBI) scoring or policies, to capture valuable telemetric data, to detect accidents in real-time, to reconstruct use and actions associated with the vehicle during an accident or commission of a crime, to improve insurance claim processing, and to prevent or minimize insurance fraud prevention (see Breaux at least at [0025] and [0274].  See also [0077], [0087], and [0102].).  

Regarding claim 2, the combination of Hodges, Jordan, and Breaux discloses the limitations of claim 1, as discussed above, and Hodges further discloses the plurality of driving factors comprise: acceleration (The driver alerting module can receive the analyzed data from the vehicle analysis module on a consistent basis in order to identify risky driving behaviors, like , 
speeding (The driver alerting module can receive the analyzed data from the vehicle analysis module on a consistent basis in order to identify risky driving behaviors, like heavy braking and acceleration, average or maximum speeds, and so forth for a driver of a vehicle.  See at least [0035].  See also [0050].), 
cornering (The onboard vehicle analysis module 160B can gather vehicle data for a vehicle. For example, the onboard vehicle analysis module 160B can receive vehicle data from the in-vehicle sensors 230 around the vehicle or an engine computer of the vehicle while the driver is operating or driving the vehicle. As described herein, the vehicle data can include data regarding geographic coordinates, speed, seatbelt usage, fuel efficiency, braking, idle times, pitch/yaw, and routes associated with a vehicle.  See at least [0060].  The Examiner interprets yaw as cornering.  See also [0062].), and 
braking (The driver alerting module can receive the analyzed data from the vehicle analysis module on a consistent basis in order to identify risky driving behaviors, like heavy braking and acceleration, average or maximum speeds, and so forth for a driver of a vehicle.  See at least [0035].  See also [0060].).

Regarding claim 3, the combination of Hodges, Jordan, and Breaux discloses the limitations of claim 2, as discussed above, and Breaux further discloses the plurality of driving factors further comprise contextual data including at least one of: distance travelled (Preferably, the vehicle state data includes one or more of the following current or historical characteristics associated with the vehicle: speed, speed range, average speed, vehicle engine , 
time of day, traffic, and day of week (Advantageously, such policy-based software applications may be adapted to use data provided by or obtained from the control device, from the vehicle's on board computer or similar vehicle components or systems, alone or in conjunction with other available external data or information (such as GPS location data, time of day, day of week, type of activity or communication attempted on the mobile device, and the like).  See at least [0078].).
From the teaching of Breaux, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by the driving factors of Hodges further including the contextual data of Breaux, including distance traveled and time of day and day of week, in order to reward driving behavior, to maintain driver logging electronic records, to provide or help implement usage based insurance (UBI) scoring or policies, to capture valuable telemetric data, to detect accidents in real-time, to reconstruct use and actions associated with the vehicle during an accident or commission of a crime, to improve insurance claim processing, and to prevent or minimize insurance fraud prevention (see Breaux at least at [0025] and [0274].  See also [0077], [0087], and [0102].).  

Regarding claim 5, the combination of Hodges, Jordan, and Breaux discloses the limitations of claim 1, as discussed above and Breaux further discloses said determining the safe driving score is further based on whether navigation was enabled, on the mobile device, during the driven trips (For example, a mobile application could record the number of 
From the teaching of Breaux, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by using the information of whether navigation was enabled, as taught by Breaux, to determine the safe driving score of Hodges, in order to reward driving behavior, to maintain driver logging electronic records, to provide or help implement usage based insurance (UBI) scoring or policies, to capture valuable telemetric data, to detect accidents in real-time, to reconstruct use and actions associated with the vehicle during an accident or commission of a crime, to improve insurance claim processing, and to prevent or minimize insurance fraud prevention (see Breaux at least at [0025] and [0274].  See also [0077], [0087], and [0102].).  

Regarding claim 6, the combination of Hodges, Jordan, and Breaux disclose the limitations of claim 5, as discussed above, and Breaux further discloses determining the safe driving score is further based on a notification reduction factor indicative of whether notification was enabled, on the mobile device, during the driven trips (Another feature is the ability to audit distractions while driving using APPLE.RTM. Notification Center Service (ANCS). Each time a notification comes in, the system is able, using ANCS, to record the time, app, and app category that generated the notification. This data can then be aligned with driving .
From the teaching of Breaux, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by using the information of whether notifications were enabled, as taught by Breaux, to determine the safe driving score of Hodges, in order to reward driving behavior, to maintain driver logging electronic records, to provide or help implement usage based insurance (UBI) scoring or policies, to capture valuable telemetric data, to detect accidents in real-time, to reconstruct use and actions associated with the vehicle during an accident or commission of a crime, to improve insurance claim processing, and to prevent or minimize insurance fraud prevention (see Breaux at least at [0025] and [0274].  See also [0077], [0087], and [0102].).  

Regarding claim 12, Hodges discloses a smart mobility platform system comprising (see at least FIG. 1.): 
a client layer represented by a mobile application running on a mobile device (The vehicle analysis module 160 can operatively couple with a mobile communication device located within the vehicle, such as a cell phone or other in-vehicle network capable electronic device.  See at least [0028].  See also [0031] and FIG. 1.); 
an integration layer comprised of a mobile application server (The vehicle management system 110 can be implemented by one or more physical computing devices, such as servers. These servers can be physically co-located or can be geographically separate, for example, in different data centers. In one embodiment, the vehicle management system 110 is implemented as a cloud computing application. For instance, the vehicle management system 110 can be a cloud-implemented platform hosted in one or more virtual servers and/or physical servers accessible to users over the Internet or other network 145.  See at least [0106].  See also [0028] and FIG. 1.), 
a database in data communication with a plurality of entities (Data, such as user input, rules, and feedback may be stored in memory.  See at least [0070] and [0072].  See also FIG. 2, memory 215.); and 
a backend layer (The vehicle management system 110 can be implemented by one or more physical computing devices, such as servers. In one embodiment, the vehicle management system 110 is implemented as a cloud computing application. For instance, the vehicle management system 110 can be a cloud-implemented platform hosted in one or more virtual servers and/or physical servers accessible to users over the Internet or other network 145.  See at least [0106].  See also [0028] and FIG. 1.); wherein: 
the mobile application comprises a trip detection and scoring module (The onboard driver alerting module can process the vehicle data gathered by the onboard vehicle analysis module to determine whether the vehicle or driver committed a rule violation.  See at least [0060]-[0061].  See also FIG. 3, steps 302-306.  The method can further include: under control of the electronic device: updating a driver score associated with the driver based at least on the first rule violation and the first user input to generate an updated driver score, the driver score , 
a device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass for gathering motion and positioning data from a motor vehicle during trips taken by driving using telematics and for sending the motion and positioning data to a driving telemetry service (The onboard vehicle analysis module can gather vehicle data for a vehicle. For example, the onboard vehicle analysis module can receive vehicle data from the in-vehicle sensors around the vehicle or an engine computer of the vehicle while the driver is operating or driving the vehicle. The vehicle data can include data regarding geographic coordinates, speed, seatbelt usage, fuel efficiency, braking, idle times, pitch/yaw, and routes associated with a vehicle.  The onboard driver alerting module can process the vehicle data gathered by the onboard vehicle analysis module to determine whether the vehicle or driver committed a rule violation.  See at least [0060]-[0061].  See also FIG. 3, steps 302-306.  The vehicle data collected by the onboard vehicle analysis module can also include sensor data obtained from other sensors in the vehicle, such as tire pressure sensors, accelerometers, gyroscopes, temperature sensors, driver identification sensors.  See at least [0029].);
the backend layer comprises the driving telemetry service for receiving the motion and positioning data, deriving driving factors, and sending (The onboard driver alerting ;
storing data in the database (Data, such as user input, rules, and feedback may be stored in memory.  See at least [0070] and [0072].  See also FIG. 2, memory 215.);
and the integration layer comprises a mobile application server that includes a trip rules engine for receiving driving factor, determining telematics driving scores for the trips from the driving factors during operation of the motor vehicle, and deriving a safe driving score from the telematics driving scores; wherein the telematics driving scores are derived from the driving factors (A driver may receive a score by the onboard driver alerting module based on their driving behavior. Their score may be negatively impacted or decremented based at 

While Hodges discloses a device comprising one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass for gathering motion and positioning data, Hodges does not expressly disclose that the device is a mobile device.  Furthermore, Hodges does not expressly disclose the mobile application collecting mobile device interaction data via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle.  Furthermore, while Hodges discloses storing data, Hodges does not expressly disclose storing the motion and positioning data in a database.  Furthermore, while Hodges discloses determining telematics driving scores, Hodges does not expressly disclose determining telematics driving scores is based on interaction with the mobile device.  Furthermore, while Hodges discloses deriving a safe driving score, Hodges does not expressly disclose deriving a safe driving score from the mobile device interaction data.  Furthermore, Hodges does not expressly disclose wherein said trips comprise one or more sub-trips and said telematics driving scores are computed as a weighted average of telematics driving scores of each of the sub- trips.

However, Jordan discloses the device is a mobile device (A mobile device may include a specialized software application, such as a driving analysis application and/or a road segment safety rating application. See at least [0113]. The mobile device may include components configured to generate and/or receive vehicle data, driver data, and driving data or other operational data. For example, a driving analysis software application of the mobile device may be able to identify starting and stopping points of driving trips, determine driving speeds, times, routes, road segments, etc. The mobile device data may receive, store, and output user/driver data, to identify starting and stopping points and other characteristics of driving trips, identify road segments, to determine various driving data such as speeds, driving routes and times, acceleration, braking, and turning data, and other driving conditions and behaviors. The mobile device also may include various components configured to generate and/or receive vehicle data, driver data, and driving data or other operational data. For example, using data from the GPS receiver, a driving analysis software application may be able to identify starting and stopping points of driving trips, determine driving speeds, times, routes, road segments, and the like. Additional components of mobile device may be used to generate or receive driving data for the driving data analysis application and/or road segment safety rating application, such as an accelerometer, compass, and various cameras and proximity sensors. These and other mobile device components may be used to receive, store, and output various user/driver data, to identify starting and stopping points and other characteristics of driving trips, identify road segments, to determine various driving data such as speeds, driving routes and times, acceleration, braking, ; 
storing the motion and positioning data in a database (Values generated by the computing device may be associated with a road segment containing the accident location and stored in a data store.  See at least [0043].);
wherein said trips comprise one or more sub-trips and said telematics driving scores are computed as a weighted average of telematics driving scores of each of the sub- trips (See at least [0065]-[0067], disclosing an example 2 mile route that comprises intersections, railroad crossings, a lane merging site, and residential roads.  The sum of the risk of each sub-section of the route is divided by the total length of the route.  See also [0068], disclosing that for each segment of road with a different posted speed limit, the actual speed driven may be compared to the posted speed limit, and the difference may be averaged over the entire distance of the route.).
From the teaching of Jordan, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by the device with sensors of Hodges being the mobile device of the user, as taught by Jordan, and to modify the storing of Hodges to 

Hodges does not expressly disclose the mobile application collecting mobile device interaction data via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle.  Furthermore, while Hodges discloses determining telematics driving scores, Hodges does not expressly disclose determining telematics driving scores is based on interaction with the mobile device.  Furthermore, while Hodges discloses deriving a safe driving score, Hodges does not expressly disclose deriving a safe driving score from the mobile device interaction data

However, Breaux discloses the mobile application collecting mobile device interaction data via the mobile device indicative of interaction with the mobile device during operation of the motor vehicle (For purposes of UBI scoring, there can be individual scores for various factors associated with the driver. These factors can then be combined into a single cumulative score. Further, impaired driving can potentially be detected by swerving, hard braking, and hard acceleration. Each of these can be detected via accelerometer associated with the vehicle, with the control device installed in a vehicle, or with the mobile device, or any combination of the above.  For example, a mobile application could record the number of phone calls made, the duration of phone calls, SMS sent and/or received, applications used, duration of application(s) used, screen dimming/un-dimming, screen locked or unlocked status, and other variables to ;
telematics driving scores is based on interaction with the mobile device; deriving a safe driving score from the mobile device interaction data (For purposes of UBI scoring, there can be individual scores for various factors associated with the driver. These factors can then be combined into a single cumulative score. Further, impaired driving can potentially be detected by swerving, hard braking, and hard acceleration. Each of these can be detected via accelerometer associated with the vehicle, with the control device installed in a vehicle, or with the mobile device, or any combination of the above.  For example, a mobile application could record the number of phone calls made, the duration of phone calls, SMS sent and/or received, applications used, duration of application(s) used, screen dimming/un-dimming, screen locked or unlocked status, and other variables to reconstruct a picture of how the mobile device was utilized while the user was driving. This usage information can then be formulated into a score to aid in UBI scoring, reward programs, or behavioral modification programs.  See at least [0275]-[0276].).
From the teaching of Breaux, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges collecting mobile device interaction data, as taught by Breaux, and to user interaction data to determine a safe driving score, as taught by Breaux, in order to reward driving behavior, to maintain driver logging electronic records, to provide or help implement usage based insurance (UBI) scoring or policies, to capture valuable telemetric data, to detect accidents in real-time, to reconstruct use and actions associated with the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Jordan, in further view of Breaux, and in further view of US 2017/0365007 (“Huls”).
Regarding claim 4, the combination of Hodges, Jordan, and Breaux discloses the limitations of claim 1, as discussed above.  Hodges does not expressly discloses each of the plurality of driving factors is given an associated weight when determining the safe driving score.

However, Huls discloses each of the plurality of driving factors is given an associated weight when determining the safe driving score
From the teaching of Huls, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by the driving factors of Hodges to include weights, as taught by Huls, when computing the safe driving score of Hodges, in order to enhance an insurance company’s ability to provide benefits to drivers that engage in safe driving and to predict whether some drivers are more likely than others to engage in high risk driving, and in order to improve insurance companies’ ability to offer customized insurance ratings and premiums. See Huls at least at [0001]-[0003].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Jordan, in further view of Breaux, and in further view of US 2002/0111725 (“Burge”).
Regarding claim 7, the combination of Hodges, Jordan, and Breaux discloses the limitations of claim 1, as discussed above.  Hodges does not expressly disclose upon the safe driving score being equal to or more than a minimum safe driving score, then rewarding the driver with a percentage of the customer value.

However, Burge discloses upon the safe driving score being equal to or more than a minimum safe driving score, then rewarding the driver with a percentage of the customer value (An insurance discount may be provided to a Subscriber based on their Safety Score.  Discounts may be percentages, which are applied based on safety score.  See at least [0221].  See also [0223]).
From the teaching of Burge, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by rewarding a user of Hodges based on 

Regarding claim 8, the combination of Hodges, Jordan, Breaux, and Burge disclose the limitations of claim 7, as discussed above, and Burges further discloses the customer value is derived from one of: an activity that reduces risk and claims loss ratio, a commission from a purchase made on a platform, and a commission from a big data or lead generation platform (Safety Score may be used as the basis for providing an insurance discount.  See at least [0221].  Safety score is calculated based on factors including speed, drive area, total miles, and total time.  See at least [0203] and FIGs. 14a-14c.  The Examiner interprets the insurance discount as “customer value,” and safe driving as “an activity that reduces risk and claims loss ratio.”).
From the teaching of Burge, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by using a customer value, as taught by Burge, in order to provides a standardized means for driver safety to be measured and analyzed for the purpose of determining insurance risk, provide a mechanism that allows insurance companies to provide special insurance rates based on information captured from vehicle communications system subscribers (e.g., vehicle sensors), facilitate innovation and competition .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Jordan, in further view of Breaux, in further view of Burge, and in further view of US 2011/0087520 (“Race”).
Regarding claim 9, the combination of Hodges, Jordan, Breaux, and Burge discloses the limitations of claim 7, as discussed above, and Hodges further discloses determining a distribution of safe driving scores (the driver score or ranking area can present a user's identifier, their driving score, their driving trend for the current period as compared to the previous period, and a rank for the period selected as compared to other drivers, such as other drivers in an associated fleet of vehicles.  See at least [0085].  See also FIG. 6A, ranking are 604.  The Examiner interprets ranking drivers of a fleet based on their safety score as determining the distribution of safety scores.);
calculating the customer value for each one of the plurality of drivers, wherein the customer value is one of: an activity that reduces risk and claims loss ratio, a commission from a purchase made on a platform, and a commission from a big data or lead generation platform (The driver score or ranking area can present a user's identifier, their driving score, their driving trend for the current period as compared to the previous period, and a rank for the period selected as compared to other drivers, such as other drivers in an associated fleet of vehicles.  See at least [0085].  See also FIG. 6A, ranking are 604.  A driver score may be determined based on behavior of the driver.  See at least [0081].  The Examiner interprets the 
calculating a value for the driver based on said each driver’s safe driving score (Rank may be determined based on the driver score and scores of other drivers.  See at least [0085] and claim 27.).

Hodges does not expressly disclose calculating a fee from the customer value.  Furthermore, while Hodges discloses calculating a value based on the driver’s safe score, Hodges does not expressly disclose the value is from the percentage, a reward paid to each of the plurality of drivers.
 
However, Race discloses calculating a fee from the customer value (Percent of customer value may be used to calculate a total index value.  See at least [0012]-[0014].  The Examiner interprets the total index value as the fee.); 
From the teaching of Race, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by using a customer value, as taught by Race, in order to value customers across multiple measures of differing magnitudes in a way that truly reflects the business objectives of the company, without the valuation being skewed by differences in magnitude among and or between measures (see Race at least at [0003]).

While Hodges discloses calculating a value based on the driver’s safe score, Hodges does not expressly disclose the value is from the percentage, a reward paid to each of the plurality of drivers.

However, Burge discloses the value is from the percentage, a reward paid to each of the plurality of drivers (An insurance discount may be provided to a Subscriber based on their Safety Score.  Discounts may be percentages, which are applied based on safety score.  See at least [0221].  See also [0223].  The Examiner interprets a discount as a percentage award.).
From the teaching of Burge, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by rewarding a user of Hodges with a percentage based on the driving score of Hodges, as taught by Burge, in order to provides a standardized means for driver safety to be measured and analyzed for the purpose of determining insurance risk, provide a mechanism that allows insurance companies to provide special insurance rates based on information captured from vehicle communications system subscribers (e.g., vehicle sensors), facilitate innovation and competition between insurance companies, and to place consumers in control of data obtained from their vehicles, enabling them to use this data to obtain fair insurance rates.  (See Burge at least at [0048]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Jordan, in further view of Breaux, and in further view of US 2016/0063502 (“Adjaoute”).
Regarding claim 13, the combination of Hodges, Jordan, and Breuax discloses the limitations of claim 12, as discussed above, and Hodges further discloses the mobile application server further includes: a gamification rules engine (The user interface may display a rank for 
for providing rules for awarding rewards (The onboard driver alerting module can process the vehicle data gathered by the onboard vehicle analysis module to determine whether the vehicle or driver committed a rule violation.  The onboard driver alerting module can, for instance, access from the memory, multiple rules that prescribe rule violations associated with activities of the vehicle. The multiple rules can provide algorithms, conditional statements, or thresholds and the like that the onboard driver alerting module can compare in real-time to the vehicle data or use to process the vehicle data to detect rule violations.  The multiple rules may provide thresholds for determining whether the rule violation has occurred. Example thresholds include thresholds for speed, braking, acceleration, idling, pitch/yaw, or any other parameter that may be used for determining real-time feedback. For instance, the onboard driver alerting module can compare a speed parameter from the vehicle data to a threshold to determine whether a speeding violation has occurred. In another example, the onboard driver alerting module may determine that the vehicle data indicates the vehicle performed a hard braking rule violation. Other example determinations of violations include comparisons of hard braking, fuel efficiency, or vehicle health parameters to respective thresholds.  See at least [0061]-[0062].  See also FIG. 3, steps 302-306.  The user interface may display a rank for the driver compared to other drivers, such as other drivers in an associated fleet of vehicles, based on driving score.  See at least [0091] and [0085].),
and a rewards engine for computing rewards for a driver based on the derived safety driving score (The user interface may display a rank for the driver compared to other drivers, such as other drivers in an associated fleet of vehicles, based on driving score.  See at least [0091] and [0085].  See also [0081] and FIG. 6A.  Onboard driver alert module may perform analysis of driving, including analyzing driver scores, and update a driver’s score in game data.  See at least [0081] and [0085].  See also [0035] and FIG. 1, Driver Alerting Module 110.  The Examiner interprets ranking a driver against other drivers (e.g., a driver receiving second place) based on driving score as computing a reward for the driver.), 
a customer value associated with a driver (The driver may receive a rank based on their driving score, where the driver is ranked against other drivers.  See at least [0085].  See also [0081], [0091], and FIG. 6A.), and 
the rules defined by the gamification rules engine (The onboard driver alerting module can process the vehicle data gathered by the onboard vehicle analysis module to determine whether the vehicle or driver committed a rule violation.  The onboard driver alerting module can, for instance, access from the memory, multiple rules that prescribe rule violations associated with activities of the vehicle. The multiple rules can provide algorithms, conditional statements, or thresholds and the like that the onboard driver alerting module can compare in real-time to the vehicle data or use to process the vehicle data to detect rule violations.  The multiple rules may provide thresholds for determining whether the rule violation has occurred. Example thresholds include thresholds for speed, braking, acceleration, idling, pitch/yaw, or any other parameter that may be used for determining real-time feedback. For instance, the onboard driver alerting module can compare a speed parameter from the vehicle data to a threshold to determine whether a speeding violation has occurred. In another example, the onboard driver alerting module may .

Hodges does not expressly disclose wherein the system further includes a payment processing server for processing purchase payments made through the platform, by the driver, to determine the customer value.

However, Adjaoute discloses wherein the system further includes a payment processing server for processing purchase payments made through the platform, by the driver, to determine the customer value (An application may implement an algorithm that analyzes transactions from payment customers, determines a customer value and determines the impact on their transactions.  See at least [0244]-[0245] and FIG. 30.  A payment processor may implement the application.  See at least [0232].).
From the teaching of Adjaoute, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by including in the system of Hodges the payment processor of Adjaoute, in order to make transaction analysis more efficient and less wasteful with revenues and profits (see at least Adjaoute at [0007]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of in view of Jordan, in further view of Breaux, and in further view of US 2016/0125445 (“Jaladi”).
Regarding claim 14, the combination of Hodges, Jordan, and Breuax discloses the limitations of claim 1, as discussed above.  Hodges does not expressly disclose the backend layer comprises a banking server for depositing rewards to the driver.

However, Jaladi discloses the backend layer comprises a banking server for depositing rewards to the driver (A first card may be associated with a first account and may have generated a first reward--in such a case, the first reward would be received by the internet banking platform, the internet banking platform including a banking server, and deposited into the first account.  See at least [0038], [0042], and FIG. 1, Internet Banking Platform 110 including Banking Server 120.  See also [0006]-[0007], [0021]-[0026], [0029].).
From the teaching of Jaladi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by the backend layer of Hodges including the banking server of Jaladi to deposit rewards to the driver of Hodges, in order to give subscribers incentive to use a payment card and to allow financial institutions to capitalize on the incentives provided to subscribing users by rewards programs platforms, and to integrate cash-back rewards associated with a payment card that is not integrated with a user’s internet banking account (see Jaladi at least at [0002]-[0003]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have .

Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Jordan, in further view of US 2014/0082707 (“Egan”), and in further view of Breaux.
Regarding claim 15, Hodges discloses a method by smart mobility platform including (See at least FIG. 3.): 
a mobile application executing on a mobile device (The vehicle analysis module can operatively couple with a mobile communication device located within the vehicle, such as a cell phone or other in-vehicle network capable electronic device.  See at least [0028].), 
a mobile application server (See at least [0031], [0106] and FIG. 1.), and 
a driving telemetry service, the method comprising (See at least [0106] and FIG. 1.): 
enablement of trip detection by invoking a trip detection and scoring module (the in-vehicle device can gather vehicle data for a vehicle, determine and process driver scores for multiple drivers, and control access to the driver scores for the multiple drivers by using an access permission control process.  See at least [0091] and FIG. 8, Telematics Application Access Permission Control Process.  See also [0092]-[0103].);
a device having one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass (The onboard vehicle analysis module can gather vehicle data for a vehicle. For example, the onboard vehicle analysis module can receive vehicle data from the in-vehicle sensors around the vehicle or an engine computer of the vehicle while the driver is operating or driving the vehicle. The vehicle data can include data ;
sending, by said trip detection and scoring module, driving telemetry data during operation of the motor vehicle for a trip, in raw form, to said driving telemetry service (The onboard vehicle analysis module can gather vehicle data for a vehicle. For example, the onboard vehicle analysis module can receive vehicle data from the in-vehicle sensors around the vehicle or an engine computer of the vehicle while the driver is operating or driving the vehicle. The vehicle data can include data regarding geographic coordinates, speed, seatbelt usage, fuel efficiency, braking, idle times, pitch/yaw, and routes associated with a vehicle.  The onboard driver alerting module can process the vehicle data gathered by the onboard vehicle analysis module to determine whether the vehicle or driver committed a rule violation.  See at least [0060]-[0061].  See also FIG. 3, steps 302-306.); 
storing data in a database of the mobile application server system (Data, such as user input, rules, and feedback may be stored in memory.  See at least [0070] and [0072].  See also FIG. 2, memory 215.);
the driving telemetry service deriving driving factors from said driving telemetry data, and sending said driving factors to the mobile application server (The onboard driver ; 
the mobile application server deriving a safe driving score from said driving factors (A driver may receive a score by the onboard driver alerting module based on their driving behavior. Their score may be negatively impacted or decremented based at least on the driving behavior factors.  See at least [0081].  See also [0006] and [0009].); 
the mobile application server causing a notification to be sent to said mobile application indicating the completion of deriving the safe driving score (A user interface for providing real-time feedback to a driver may include a time period selector and a ranking area.  The ranking area may present a user's identifier, their driving score, their driving trend for the . 

While Hodges discloses a device comprising one or more of a global positioning satellite (GPS) receiver, a three-axis accelerometer, a gyroscope and an electronic compass for gathering motion and positioning data, Hodges does not expressly disclose the device is a mobile device.  Nor does Hodges expressly disclose an authentication server.  Nor does Hodges expressly disclose the mobile application executing on the mobile device registering a user of the mobile device with a mobile application server, for driving monitoring and rewards; the mobile application requesting activation of the user's account with said driving telemetry service; upon successful activation, the mobile application enabled to perform actions.  Furthermore, while Hodges discloses sending driving telemetry data, Hodges does not expressly disclose mobile device interaction data collected via the mobile device indicative of interaction with the mobile device.  Furthermore, while Hodges discloses storing data in a database, Hodges does not expressly disclose storing said driving the telemetry data and the mobile device interaction data for the trip in a database of the mobile application server.  Furthermore, while Hodges discloses deriving a safe driving score from said driving factors, Hodges does not expressly disclose deriving a safe driving score is from the mobile device interaction data.  Furthermore, while Hodges discloses a notification indicating the completion of deriving the safe driving score, Hodges does not expressly disclose the notification is a push the mobile application server causing a push notification to be sent to said mobile application.  Nor does Hodges expressly disclose the mobile application receiving confirmation whether the user was a driver in said trip; and if the user was not a driver, the trip detection and scoring module sends a message to the driving telemetry service indicating that the trip data be tagged accordingly.  Furthermore, Hodges does not expressly disclose wherein said trip is divided into two or more sub-trips and a telematics driving score is computed as a weighted average of telematics driving scores of each of the sub-trips.

However, Jordan discloses the device is a mobile device (A mobile device may include a specialized software application, such as a driving analysis application and/or a road segment safety rating application. See at least [0113]. The mobile device may include components configured to generate and/or receive vehicle data, driver data, and driving data or other operational data. For example, a driving analysis software application of the mobile device may be able to identify starting and stopping points of driving trips, determine driving speeds, times, routes, road segments, etc. The mobile device data may receive, store, and output user/driver data, to identify starting and stopping points and other characteristics of driving trips, identify road segments, to determine various driving data such as speeds, driving routes and times, acceleration, braking, and turning data, and other driving conditions and behaviors. The mobile device also may include various components configured to generate and/or receive vehicle data, driver data, and driving data or other operational data. For example, using data from the GPS receiver, a driving analysis software application may be able to identify starting and stopping points of driving trips, determine driving speeds, times, routes, road segments, and the like. 
storing said driving the telemetry data for the trip in a database of the mobile application server (Values generated by the computing device may be associated with a road segment containing the accident location and stored in a data store.  See at least [0043].);
wherein said trip is divided into two or more sub-trips and a telematics driving score is computed as a weighted average of telematics driving scores of each of the sub-trips (See at least [0065]-[0067], disclosing an example 2 mile route that comprises intersections, railroad crossings, a lane merging site, and residential roads.  The sum of the risk of each sub-section of the route is divided by the total length of the route.  See also [0068], .
From the teaching of Jordan, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by the sensors of Hodges being part of the mobile device of the user, as taught by Jordan, and to modify the storing of Hodges to store the motion and positioning data, as taught by Jordan, and to modify Hodges by using the safe driving score of Hodges to provide a customer value, as taught by Jordan, and by the telematics driving score of Hodges being calculated by computing a weighted average of sub-trips, as taught by Jordan, in order to enhance method for calculating a risk associated with a road segment and use it to mitigate risk (see Jordan at least at [0003]-[0004]).

Hodges does not expressly disclose an authentication server.  Nor does Hodges expressly disclose the mobile application executing on the mobile device registering a user of the mobile device with a mobile application server, for driving monitoring and rewards; the mobile application requesting activation of the user's account with said driving telemetry service; upon successful activation, the mobile application enabled to perform actions. Furthermore, while Hodges discloses sending driving telemetry data, Hodges does not expressly disclose mobile device interaction data collected via the mobile device indicative of interaction with the mobile device.  Furthermore, while Hodges discloses storing data in a database, Hodges does not expressly disclose storing the mobile device interaction data for the trip in a database of the mobile application server.  Furthermore, while Hodges discloses deriving a safe driving score from said driving factors, Hodges does not expressly disclose the mobile device interaction data.  Furthermore, while Hodges discloses a notification indicating the completion of deriving the safe driving score, Hodges does not expressly disclose the notification is a push notification, the mobile application server causing a push notification to be sent to said mobile application.  Nor does Hodges expressly disclose the mobile application receiving confirmation whether the user was a driver in said trip; and if the user was not a driver, the trip detection and scoring module sends a message to the driving telemetry service indicating that the trip data be tagged accordingly.  

However, Egan discloses an authentication server (An authentication server may be network connected and include authentication server API.  See at least [0030] and FIG. 2, Authentication Server System 1400.), 
the mobile application registering a user of the mobile device with a mobile application server, for driving monitoring and rewards (A user may create a new account.  See at least [0025] and FIG. 4, Create Account 4020.); 
the mobile application requesting activation of the user's account with said driving telemetry service (Application sends a POST message, and upon receiving the POST message, the API creates and activates the account.  See at least [0030]-[0031], and FIG. 5, steps 5210-5250.); 
upon successful activation, the mobile application enabled to perform actions (After creating an account, the user may continue to use the application (see at least [0027]); 
the mobile application server causing a push notification to be sent to said mobile application (The user device can receive push notifications.  See at least [0036]).
From the teaching of Egan, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by including an authentication, registering the user of Hodges, activating the user of Hodges, and send a push notification to the user of Hodges, as taught by Egan, in order to provide for secure authentication (see Egan at least at [0005]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

While Hodges discloses sending driving telemetry data, Hodges does not expressly disclose mobile device interaction data collected via the mobile device indicative of interaction with the mobile device.  Furthermore, while Hodges discloses storing data in a database, Hodges does not expressly disclose storing the mobile device interaction data for the trip in a database of the mobile application server.  Furthermore, while Hodges discloses deriving a safe driving score from said driving factors, Hodges does not expressly disclose deriving a safe driving score is from the mobile device interaction data.  Nor does Hodges expressly disclose the mobile application receiving confirmation whether the user was a driver in said trip; and if the user was not a driver, the trip detection and scoring module sends a message to the driving telemetry service indicating that the trip data be tagged accordingly.  

However, Breaux discloses mobile device interaction data collected via the mobile device indicative of interaction with the mobile device (For purposes of UBI scoring, there can be individual scores for various factors associated with the driver. These factors can then be combined into a single cumulative score. Further, impaired driving can potentially be detected by swerving, hard braking, and hard acceleration. Each of these can be detected via accelerometer associated with the vehicle, with the control device installed in a vehicle, or with the mobile device, or any combination of the above.  For example, a mobile application could record the number of phone calls made, the duration of phone calls, SMS sent and/or received, applications used, duration of application(s) used, screen dimming/un-dimming, screen locked or unlocked status, and other variables to reconstruct a picture of how the mobile device was utilized while the user was driving. This usage information can then be formulated into a score to aid in UBI scoring, reward programs, or behavioral modification programs.  See at least [0275]-[0276].  An application of a mobile device includes a GPS map application.  See at least [0191].  The Examiner interprets use of applications such as GPS map application as interaction data.);
deriving a safe driving score is from the mobile device interaction data (For purposes of UBI scoring, there can be individual scores for various factors associated with the driver. These factors can then be combined into a single cumulative score. Further, impaired driving can potentially be detected by swerving, hard braking, and hard acceleration. Each of these can be detected via accelerometer associated with the vehicle, with the control device installed in a vehicle, or with the mobile device, or any combination of the above.  For example, a mobile application could record the number of phone calls made, the duration of phone calls, SMS sent and/or received, applications used, duration of application(s) used, screen dimming/un-dimming, 
 the mobile application receiving confirmation whether the user was a driver in said trip; and if the user was not a driver, the trip detection and scoring module sends a message to the driving telemetry service indication that the trip data be tagged accordingly (Determining whether the mobile device is in the driver space or the passenger space.  See at least [0019].  See also [0075] and [0182].  For example, if it is determined the mobile device is in the driver’s seat, the first software application send a message to a second software application, and the second software application can block, control, manage, and/or limit the user of functionality of that mobile device.  See at least [0078]-[0081].  The Examiner interprets controlling or limiting the function of the phone as the trip data being tagged accordingly (e.g., accordingly to whether the driver is in the driver or passenger seat)).
From the teaching of Breaux, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges collecting and storing mobile device interaction data, as taught by Breaux, and to user interaction data to determine a safe driving score, as taught by Breaux, and to modify Hodges to indicate the user of Hodges was not a driver, as taught by Breaux, in order to reward driving behavior, to maintain driver logging electronic records, to provide or help implement usage based insurance (UBI) scoring or policies, to capture valuable telemetric data, to detect accidents in real-time, to reconstruct use and actions associated with the vehicle during an accident or commission of a crime, to improve insurance 

Regarding claim 16, the combination of Hodges, Jordan, Egan, and Breaux discloses the limitations of claim 15, as discussed above, and Egan further discloses creating an account for said user by: sending a request from said mobile application to an authentication server for creating a new user account (The user of the application 1210 creates a user account with the authentication server system.  The mobile app prompts the user to create a new account, and the user can create a new account.  See at least [0023]-[0026] and FIG. 4, Create Account 4020 and FIG. 4a, Create Account 4150.); 
receiving, by said mobile application, a user identifier from said authentication server (The authentication server will provide to the third party application (TPA) on a user’s mobile device a unique device ID for the user device.  See at least [0036].  See also [0038]-[0039].); 
performing a login to said authentication server (The authentication cycle is complete once the TPA determines whether it is an authorization or a denial. If it is an authorization and the TPA is placed in the active log of the user, the TPA and the server API of the authentication server will not perform the authentication process as described above when the user accesses the TPA at a later time while the TPA remains in the active log of the user.  See at least [0039].  The Examiner interprets the user accessing the TPA at a later time without needing to perform an authentication process again as the user being logged into the authentication server.); 
receiving an authentication token from said authentication server (the API of the authentication server sends a response message including a token used for authentication.  See at ; and 
saving a profile for said user in a database on said mobile application server (The authentication server API is coupled to a user account database and stores user accounts there.  See at least [0031] and FIG. 2, Account Database 1410 of Authentication Server System 1400.  See also [0021]).
From the teaching of Egan, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by including an authentication, registering the user of Hodges, and saving a profile for the user of Hodges, as taught by Egan, in order to provide for secure authentication (see Egan at least at [0005]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 19, the combination of Hodges, Jordan, Egan, and Breaux discloses the limitations of claim 15, as discussed above, and Egan further discloses verifying the user’s email address prior to enrolling said user in the driving telemetry service (The user will also provide to the authentication server system one or more email addresses or phone numbers for verification.  See at least [0023]. The server API of the authentication system verifies the phone number or email address, which is done before a new account is created.  See at least [0031].  See also FIG. 5, step 5220 and 5130.).
From the teaching of Egan, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by verifying the email of the user of .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Jordan, in further view of Egan, in further view of Breaux, and in further view of US 2017/0339631 (“Pugaczewski”).
Regarding claim 17, the combination of Hodges, Jordan, Egan, and Breaux discloses the limitations of claim 16, as discussed above, and Egan further discloses signing in said user to said authentication server (The authentication cycle is complete once the TPA determines whether it is an authorization or a denial. If it is an authorization and the TPA is placed in the active log of the user, the TPA and the server API of the authentication server will not perform the authentication process as described above when the user accesses the TPA at a later time while the TPA remains in the active log of the user.  See at least [0039].  The Examiner interprets the user accessing the TPA at a later time without needing to perform an authentication process again as the user being signed into the authentication server.); and 
From the teaching of Egan, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by signing in the user of Hodges into the authentication server of Egan, as taught by Egan, in order to provide for secure authentication (see Egan at least at [0005]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function 

Hodges does not expressly disclose if the signing in was a first one, then obtaining an enterprise user ID from said mobile application server and storing said enterprise user ID in persistent storage on said mobile device.

However, Pugaczewski discloses if the signing in was a first one, then obtaining an enterprise user ID from said mobile application server and storing said enterprise user ID in persistent storage on said mobile device (A cache of user identification on a database (e.g., a MongoDB or some other persistent data store, and the like) to provide login-free access for the user of the user device after having previously gained access for the first time through login authentication.  See at least [0050].  See also [0019], [0062], [0122].).
From the teaching of Pugaczewski, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by storing a user ID of a user of Hodges in persistent storage, as taught by Pugaczewski, in order to provide a way of uniquely identifying and authenticating all users of the service with a robust and scalable solution (see Pugaczewski at least at [0005]-[0006].  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges in view of Jordan, in further view of Egan, in further view of Breaux, and in further view of US 2015/0058132 (“Tuck”).
Regarding claim 18, the combination of Hodges, Egan, and Breaux discloses the limitations of claim 15, as discussed above.  Hodges does not expressly disclose verifying the user’s telephone number using short messaging service prior to unlocking rewards.

However, Tuck discloses verifying the user’s telephone number using short messaging service prior to unlocking rewards (prior to redeeming a reward, the system can require a customer to provide additional identification verification. For example, a unique code can be associated with each profile stored within the profile database 118. The system can then require the customer to provide the unique code in order to redeem the reward. In an alternate implementation, if a customer indicates that he or she would like to redeem the reward, the I/O module 110 can communicate a unique code to the customer through the contact information that is stored within the profile database 118. For example, the I/O module 110 can communicate the unique code to the customer through an SMS message sent to the customer's cellular phone 140.  See at least [0050].  See also [0039].).
From the teaching of Tuck, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hodges by verifying the phone number of the user of Hodges via SMS message before unlocking rewards, as taught by Tuck, in order to improve rewards programs and to generate more return in price of targeting customers (See Tuck at least at [0010]-[0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0206248 (“Kornweibel”) discloses a method for identifying insurance product offerings from different insurers to present to a user, the method including collecting customer value parameters (see Kornweibel at least at [0030]-[0038]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694